Name: Commission Regulation (EEC) No 1685/91 of 18 June 1991 abolishing the corrective amount on the import of apricots into the Community of Ten from Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 91 Official Journal of the European Communities No L 155/7 COMMISSION REGULATION (EEC) No 1685/91 of 18 June 1991 abolishing the corrective amount on the import of apricots into the Community of Ten frorh Spain (except the Canary Islands) Whereas Commission Regulation (EEC) No 1617/91 (3) introduces a corrective amount on imports of apricots into the Community of Ten from Spain (except the Canary Islands) ; Whereas Article 3 (4) of Regulation (EEC) No 3709/89 lays down the conditions under which a corrective amount introduced pursuant to Article 3 ( 1 ) of the said Regulation is to abolished ; whereas the said conditions require abolition of the corrective amount on imports of apricots into the Community of Ten from Spain (except the Canary Islands), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain (except the Canary Islands) for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism and Commission Regulation (EEC) No 3815/89 (2) lays down detailed rules for applying the said compensatory mechanism : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1617/91 is hereby repealed. Article 2 This Regulation shall enter into force on 19 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 363, 13 . 12. 1989 , p . 3 . (2) OJ No L 371 , 20 . 12. 1989 , p . 28 . O OJ No L 149, 14. 6. 1991 , p. 33 .